Citation Nr: 9931431	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from October 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied an increased evaluation for 
schizophrenia.

During the course of the appeal the veteran has raised the 
issue of entitlement to a total disability based on 
individual unemployability, which has not been as yet 
adjudicated.  This claim is referred to the regional office 
for appropriate development and adjudication.  


FINDINGS OF FACT

The veteran's schizophrenia, undifferentiated type, is 
manifested by adequate personal hygiene; some anxiety; fair 
memory, concentration, and attention; clear and coherent 
speech; no active psychosis; no homicidal or suicidal 
ideations; good impulse control; and adequate relationships 
with family, friends, and neighbors.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for schizophrenia, undifferentiated type, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Code 9204 (1996); 38 C.F.R. § 4.130, Code 
9204 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was originally granted service connection for 
paranoid schizophrenia in April 1974, with an evaluation of 
30 percent.  In January 1976, the disorder was 
recharacterized as schizophrenia, undifferentiated type with 
catatonic features and, following hospitalization, the 
evaluation increased to 50 percent.  This evaluation was 
increased to 70 percent in February 1980, but subsequently 
decreased to 50 percent in June 1983.  In March 1988, the 
Board denied an evaluation in excess of 50 percent.  Since 
that time, the veteran's evaluation for schizophrenia has 
remained in effect at a 50 percent evaluation.  Currently, he 
contends that his schizophrenia is getting worse every day 
and thus warrants a much higher rating.  

In October 1991, the veteran was hospitalized at a VA medical 
center with a history of chronic undifferentiated-type 
schizophrenia and alcohol dependency in partial remission.  
He had been referred due to poor compliance with his 
medications and treatment.  Prior to admission he had been 
found to be illogical, unstable, and unmanageable.  He had 
also been having sleeping difficulties.  Admission was 
authorized to prevent further deterioration.  At the time of 
admission, he was alert, manageable, and in full contact with 
reality, and not aggressive, suicidal, or homicidal.  During 
his stay in the hospital, he had initially been transferred 
to a more restricted ward due to disruptive and inappropriate 
behavior, but subsequently was returned to a regular ward, 
where he remained for the rest of his hospitalization.  Due 
to problems at home, he requested an irregular discharge, 
which was granted.  

VA outpatient records, dating from November 1990 to October 
1993, include a November 1991 medical certificate, noting 
that the veteran stated he felt much better after the 
irregular discharge from the hospital, needed medication in 
order to maintain a stable condition, and was trying to cope 
with problems in a positive way.  The diagnosis was chronic 
undifferentiated-type schizophrenia; alcohol dependence in 
remission.  

A VA medical certificate in April 1992 disclosed that the 
veteran came in the company of his wife.  He reported having 
earlier been irritable toward his wife, but without physical 
aggression.  He was casually dressed, well groomed, and 
presented a neutral mood and happy affect.  He talked 
coherently, with a normal flow, but expressed concern about a 
relapse.  He did admit to one hallucination, but did not want 
to elaborate.  The examiner noted that he was non suicidal, 
non homicidal, well oriented, and showed good-to-fair 
judgment and insight.  

A mental health clinic visit in June 1993 stated that the 
veteran's affective symptoms were in abeyance.  Because he 
was not currently taking his medications, he was encouraged 
to comply with his Prolixin injections.  He was casually 
dressed and neatly groomed.  He presented with a neutral mood 
and shallow affect and was coherent at the present moment.  
There was no thought disorder or suicidal or homicidal 
ideations.  He was well oriented, with fair insight.  

A VA medical certificate dated in October 1993 revealed that 
the veteran had come for his injection of Prolixin.  He 
admitted to the irregular use of alcohol, but had not become 
involved in legal problems or street fights.  He was seen to 
be casually dressed, with a neutral mood and shallow affect.  
He talked coherently, with a normal flow.  At the present 
time, there were no psychotic symptoms.  He was well-
oriented, with no suicidal or homicidal thoughts.  He 
indicated fair judgment and insight.  

In November 1993, the veteran underwent a VA psychiatric 
examination.  Medical history noted that he had had twelve 
psychiatric hospitalizations between January 1981 and October 
1991.  He was currently in outpatient treatment with Benadryl 
daily and Prolixin Diaconate injections.  He had been 
unemployed since military service, and currently lived with 
his wife and two-year-old daughter.  He reported that he was 
unable to function despite the use of medications because he 
easily became violent, offensive, and aggressive.  He denied 
the use of alcohol for some time.  He usually spent the day 
at home and complained of the inability to drive a car since 
1974.  Objective findings revealed that he was clean and 
adequately dressed and groomed.  He was alert and oriented, 
with an anxious mood and constricted affect; attention and 
concentration were both good.  His speech was clear and 
coherent.  He was not hallucinating and was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  The examiner adjudged him competent to 
handle VA funds.  The Axis I diagnosis was chronic active 
schizophrenia, undifferentiated type; alcohol dependence, in 
remission.  The Axis V Global Assessment of Functioning (GAF) 
was currently 50.  

VA examination in September 1998 by a different examiner 
noted that the veteran had had ten psychiatric 
hospitalizations, with the last being in October 1991.  He 
was currently being treated at an outpatient clinic with 
Cogentin and Prolixin tablets.  He reported that he had been 
unemployed since military service and lived with his wife and 
children, ages 6, 4, and 3 years old.  He stated that he was 
claiming an increase of benefits because his VA compensation 
had been reduced from 70 percent to 50 percent in 1983.  As 
to symptoms, he said that he became panicky, violent, or 
depressed suddenly for no reason and, therefore, had to 
continue taking medication.  He denied the heavy use of 
alcohol for years.  The examiner noted that the veteran was 
clean, obese, and adequately dressed and groomed.  He was 
alert and oriented, with an anxious mood.  His affect was 
constricted; attention, concentration and memory were fair.  
His speech was clear and coherent.  He was not hallucinating.  
No suicidal or homicidal ideations were noted.  His insight 
and judgment were fair, and he exhibited good impulse 
control.  He was considered competent to handle VA funds.  
The Axis I diagnosis was schizophrenia, chronic, 
undifferentiated type; alcohol abuse in remission.  The GAF 
was 70.  

In October 1998, the VA conducted an unscheduled social and 
industrial evaluation.  Although the veteran was not at home, 
the interviewer spoke with neighbors and members of his 
family, interviewing the veteran at a later time.  The 
veteran was noted to be on time for his interview, clean and 
shaven, and accompanied by a friend.  It was noted that the 
veteran had apparently not worked since his discharge from 
the Army in 1973.  The veteran stated that he became 
disorganized if he did not take his medication.  He became 
violent, used obscene language, and played his music 
equipment at a very loud volume.  He said that he heard male 
voices through his right ear, which commanded him to do bad 
things.  The veteran, neighbors, and his wife agreed 
generally that his daily routine consisted of cleaning the 
house and yard, reading, writing, listening to music, and 
helping his wife with the home chores, as well as taking 
walks around the neighborhood, conversing with neighbors, and 
going shopping with his wife.  His wife reported that he 
takes his medication and visits with friends.  She said that 
he paid his own bills.  He was able to travel about using 
public transportation.  All agreed that his behavior was 
adequate as long as he took his medications.  His neighbors 
reported that his behavior had been worse four years 
previously, when he had been insomniac, had talked alone, had 
been aggressive at home and in the neighborhood, and had 
played his music loudly.  Now his neighbors reported his 
behavior to be adequate, with no abnormal behavior observed.


II.  Legal Analysis

The Board notes that the veteran's claim for an increased 
evaluation for schizophrenia, undifferentiated type, is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994). Since the Board is satisfied that all relevant and 
available facts have been properly developed, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  When 
a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from November 7, 1996, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

The RO has evaluated this disability under both the third and 
fourth editions of the Diagnostic and Statistical Manual of 
Mental Disorders of the American Psychiatric Association, 
with notice to the veteran as to the new regulations. 

Under the criteria for rating psychiatric disorders prior to 
the November 1996 revisions, the severity of disability was 
based upon actual symptomatology as it affected social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.  To 
warrant a 100 percent evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9204, the attitudes of all contacts except 
the most intimate are to be so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, with a demonstrable inability to obtain or 
retain employment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, with the 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating is warranted when the 
ability to maintain effective or favorable relationships with 
people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

Under the revised code, 38 C.F.R. § 4.130, Code 9204, for a 
veteran to be granted a 100 percent evaluation, the evidence 
must show total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

For a 70 percent disability rating, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships. 
 
A 50 percent disability requires that there be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   

Applying the old criteria, the Board finds that the most 
recent evidence indicates that the veteran's schizophrenia of 
undifferentiated type produces no more than a considerable 
(50 percent) degree of industrial impairment.  Although there 
is no question that his disease remains symptomatic and 
productive of functional impairment, the question here is one 
of degree.  The relevant evidence of record does not show the 
severity and persistence of symptoms equivalent to a 70 
percent evaluation.  

The veteran was last hospitalized in October 1991.  
Subsequent records reveal that, provided that he continued 
taking his medications, he had virtually no symptoms.  VA 
outpatient records noted one claimed hallucination, but no 
other psychotic symptoms.  VA examinations in 1993 and 1998 
revealed anxiety and the need for continued medication, but 
no untoward behavior during the psychiatric interviews.  The 
social and industrial survey suggested that he apparently got 
along well with his wife and family, was generally 
cooperative in performing necessary chores, enjoyed good 
relationships with neighbors, and was able to get about in 
the community.  There is no indication in the records that he 
had an impaired ability to establish and maintain effective 
or favorable relationships with people.  As to the ability to 
obtain or retain employment, since he apparently has not 
worked since his discharge from service in 1973, there is no 
evidence to show that his psychoneurotic symptoms are of such 
severity and persistence that he would not be able to obtain 
or retain employment should he choose to do so.  In relating 
the most recent GAF of 70 to the continuum as defined in DSM 
IV, it is clear that the examiner considered the symptoms as 
mild and that the veteran was generally functioning pretty 
well, with some meaningful interpersonal relationships.  
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition.  Washington, DC, 
American Psychiatric Association, 1994.  

The preponderance of the evidence is against a higher 
evaluation than 50 percent under the criteria in effect prior 
to November 6, 1996.  38 C.F.R. § 4.7, 4.132, Code 9204 
(1996).  

Under the current criteria, the veteran has shown virtually 
none of the symptoms listed for a 70 percent rating.  He has 
not exhibited the suicidal ideation; obsessional rituals, 
illogical, obscure, or irrelevant speech, panic attacks, or 
depression which might warrant consideration of a 70 percent 
evaluation.  Neither has he shown impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  He is reported to maintain good relationships with 
his family, to have friends, and to be on good terms with his 
neighbors, indicating an ability to establish and maintain 
effective relationships.  There is no evidence in the records 
as to his ability to adapt to stressful circumstances, other 
than that he appears to do quite well as long as he takes his 
medication.  His most recent GAF of 70 indicates that he 
apparently functions quite well.  He has also been found 
competent to handle VA funds.  

Accordingly, under the new code, since the veteran's 
symptomatology does not approximate an evaluation in excess 
of 50 percent, an increased evaluation is not warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating higher than 50 percent disabling 
under either the prior or the amended regulations relative to 
psychiatric disorders.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 50 percent for schizophrenia, 
undifferentiated type, is denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

